DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 11/17/2022, claims 1, 4, 10-11, 14, and 19 have been amended. Claims 2-3, 5-9, 12-13, 15-18, and 20 have been kept original. The currently pending claims considered below are Claims 1-20.

Response to Argument
4.	Applicant’s arguments filed 11/17/2022, with respect to objection of the specification have been fully considered and are persuasive. It is respectfully noted the amendment made to claim 11 overcome the objection (Applicant arguments, page 7). For this reason, the objections of record are withdrawn.
	Applicant’s arguments filed 11/17/2022, with respect to objections of claims 4-5, and 14-15 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 7). For this reason, the objections of record are withdrawn.
	
	Applicant’s arguments filed 11/17/2022, with respect to 35 U.S.C. § 101 rejection (Abstract Idea – Mental Process) have been fully considered and are not persuasive (Applicant arguments, page 7). Respectfully, the examiner disagrees, see the clarification below.
	It is noted that the Applicant introduce new limitations to the independent claims 1, and 11. However, the new limitations do not integrate the invention into a practical application or improvements to the functioning computer or any other technology or technical field, and/or have amount to significantly more than the judicial exception. 
	For example, the newly added limitations: 
	“transmitting a visual display of the modeling content to a third-party;” is an example of receiving or transmitting data over a network. For Berkheimer support as being well-understood, routine, and conventional for receiving data as noted by the courts is well understood routine and conventional, see MPEP 2106.05(d)(II) “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. 
	“receiving a keyword descriptor of the model content from the third-party;” is an example of receiving or transmitting data over a network. For Berkheimer support as being well-understood, routine, and conventional for receiving data as noted by the courts is well understood routine and conventional, see MPEP 2106.05(d)(II) “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” and/or an insignificant extra-solution activity more specifically mere data gathering such as “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);”.
	“storing the keyword descriptor linked to the model file in a searchable database” is an example of is a procedure well-understood, routine, conventional activity. For Berkheimer support, see MPEP 2106.05(d)(II) “i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016);” It can be also considered as an insignificant extra-solution activity more specifically mere data gathering, see “For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a).”.
In conclusion, the new added limitations of claims 1, and 11 do not integrate the invention into a practical application or improvements to the functioning computer or any other technology or technical field, and/or have amount to significantly more than the judicial exception. Therefore, the claims 1-20 are not patent eligible. The 35 U.S.C. § 101 rejection is upheld. 
	
	Applicant's arguments, filed on 11/17/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 7-10), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues the 35 U.S.C. §103 are traversed (Applicant’s arguments, page 8). However, the Applicant's argument is vague because it does not cite the reasons why it is traversed. Therefore, the Examiner assumes that the applicant agrees with the rejections prior give. 
Applicant's arguments regarding the newly added limitations (Applicant's arguments, page 8) are moot. Those limitations were not prior presented to be examined.
Applicant argues that the combination of the prior arts of Fanning et al. (US 20140181792 A1) in view of Matusik et al. (US 20200241922 A1) in further view of Hickman et al. (US 8817021 B1) still in further view of Raghavan et al. (US 20090083208 A1) do not teach the newly add limitations of  “transmitting a visual display of the modeling content to a third-party; receiving a keyword descriptor of the model content from the third-party; and storing the keyword descriptor linked to the model file in a searchable database.” (Applicant arguments, pages 8-10). It is respectfully submitted that the combination of the prior arts of Fanning et al. (US 20140181792 A1) in view of Matusik et al. (US 20200241922 A1) in further view of Hickman et al. (US 8817021 B1) still in further view of Raghavan et al. (US 20090083208 A1) is not being used to teach the newly add limitations above. The newly add prior art of Ngo (US 20200184738 A1) teaches this limitation as shown above. Claims 1, and 11 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claim Rejections - 35 USC § 101
5.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claim 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
Claims 1-10 are directed to a method.
Claims 11-20 are directed to a system, i.e. a machine.
Therefore, claims 1-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

As per claims 1 and 11, similarly recite the limitations of:
“scanning the model file and detecting a plurality of descriptor terms associated with the software code, wherein the scanning the model file does not execute the model file for rendering the modeling content;” This limitation recites a mental process of scanning a model file to detect a plurality of descriptor terms associated with the software code. Further, the limitation restrains the mental process of scanning the model file to not execute or scan the model file for rendering the modeling content. Note that there is nothing in the claim language that makes the scan of the model file so complex that it cannot be done mentally in a human mind. A human can read a file that describes software and make observations of terms associated with the software code and at the same time ignore (not read) parts of the file.
“generating a description list for the model file based on the plurality of descriptor terms;” This limitation recites a mental process of generating a list with the description of detected descriptor terms. Note that there is nothing in the claim language that makes the generation of the description list so complex that it cannot be done mentally in a human mind. A human can gather a list of descriptor terms and list them using its mind. 
“review the description list relative to a relational database” This limitation recites a mental process step such as a human judgment of description list relative to a relational database. Note that there is nothing in the claim language that makes the review of the description list so complex that it cannot be done mentally in a human mind. A human can reasonably review descriptions of a list of terms describing a software code.
“generating a content list for the model file based on the file terms;” This limitation recites a mental process of generate a content list based on file terms. Note that there is nothing in the claim language that make the generation of the content list as so complex that it cannot be done mentally in a human mind. A human can gather a list of content and list it using its mind.
“associating the content list with the model file.”  This limitation recites a mental process of associating content with a file. A human can make a judgment of content and associate it based on the judgment with another file. Note that there is nothing in the claim language that makes the association of the content list with the model file so complex that it cannot be done mentally in a human mind. A human can look/read a content list evaluate/judge it and define content associated with a file.
Dependent claims 2-10 further elaborate upon the recited abstract ideas in claims 1 and 11.
Accordingly, claims 1-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional elements/limitations:

Claim 1 recites the following additional elements:
The method is recited as “A computerized method” and operations are performed “a detection engine”, and “a conversion engine” are additional elements which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
The method recites “a model file” is an additional element within the claim it is simply using a model file to store data, which is use of a component of generic computer related component as a tool and mere instructions to apply on a computer under MPEP 2106.05(f) and does not provide integration into a practical application.
The method recites “loading the model file into a detection engine” is an additional element within the claim it is simply loading/transmitting data into the detection engine. Where such “loading”/transmitting data may be characterized as insignificant extra solution activity, specifically preliminary data gathering. Fall into mere data gathering as in in MPEP 2106.05(g) and do not provide integration into a practical application.
The method recites “a relational database” is an additional element within the claim it is simply using a relational database to store data, which is use of a component of generic computer related component as a tool and mere instructions to apply on a computer under MPEP 2106.05(f) and does not provide integration into a practical application.
Viewing the additional limitations together and the claim as a whole, nothing provides integration into a practical application.

Claim 11 recites the following additional limitations:
The system is recited as “A system for detecting modeling” and operations are performed, “a modeling software”, “a detection engine”, and “a conversion engine” are additional elements which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
The system recites “a memory” and “a processing device” are additional elements which are a high-level recitation of a generic computer components, computer elements used as a tool, and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.
The system recites “a model file” is an additional element within the claim it is simply using a model file to store data, which is use of a component of generic computer related component as a tool and mere instructions to apply on a computer under MPEP 2106.05(f) and does not provide integration into a practical application.
The system recites “load the model file into a detection engine” is an additional element within the claim it is simply load/transmit data into the detection engine. Where such “load”/transmit data may be characterized as insignificant extra solution activity, specifically preliminary data gathering. Fall into mere data gathering as in in MPEP 2106.05(g) and do not provide integration into a practical application.
The system recites “a relational database” is an additional element within the claim it is simply using a relational database to store data, which is use of a component of generic computer related component as a tool and mere instructions to apply on a computer under MPEP 2106.05(f) and does not provide integration into a practical application.
Viewing the additional limitations together and the claim as a whole, nothing provides integration into a practical application.

	As per claims 1 and 11 the claim similarly recites the additional elements/limitations of:
	“transmitting a visual display of the modeling content to a third-party;” is an example of receiving or transmitting data over a network. For Berkheimer support as being well-understood, routine, and conventional for receiving data as noted by the courts is well understood routine and conventional, see MPEP 2106.05(d)(II) “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. 
	“receiving a keyword descriptor of the model content from the third-party;” is an example of receiving or transmitting data over a network. For Berkheimer support as being well-understood, routine, and conventional for receiving data as noted by the courts is well understood routine and conventional, see MPEP 2106.05(d)(II) “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” and/or an insignificant extra-solution activity more specifically mere data gathering such as “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);”.
	“storing the keyword descriptor linked to the model file in a searchable database” is an example of is a procedure well-understood, routine, conventional activity. For Berkheimer support, see MPEP 2106.05(d)(II) “i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016);” It can be also considered as an insignificant extra-solution activity more specifically mere data gathering, see “For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a).”.
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2-10, and 12-20 further elaborate upon the recited abstract ideas in claims 1 and 11 but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
	Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
When considered individually or in combination, the additional limitations/elements of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
Further, the additional limitation of similarly claims in claims 1, and 11 of “load the model file into a detection engine, the model file including software code therein;” is an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II). Specifically, the additional limitation is an example of receiving or transmitting data over a network. For Berkheimer support as being well-understood, routine, and conventional for receiving data as noted by the courts is well understood routine and conventional, see MPEP 2106.05(d)(II) “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”.
Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception.
Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Therefore, the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1, 3, 10, 11, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fanning et al. (US 20140181792 A1) in view of Matusik et al. (US 20200241922 A1) in further view of Hickman et al. (US 8817021 B1) still in further view of Ngo (US 20200184738 A1).

	As per claim 1, Fanning teaches a computerized method for detecting modeling content within a model file, the method comprising (Fanning, fig. 9a-c, par. [0160], “Method steps may be performed by one or more programmable processors executing a computer program to perform functions by operating on input data and generating output.” Where the method steps include a program that is described based on a description in a manifest. Where the manifest is interpreted as the model file. Where the method uses the manifest description to determine/detect files for a program/application): 
	loading the model file into a detection engine, the model file including software code therein (Fanning, figs.1, 10a:1002, par. [0002], [0143]-[0144], “a program that is described based on a description in a manifest may be obtained” where the program is interpreted to being load/input/transmit into the system program analysis engine. The system program analysis engine described in par. [0002] is interpreted as the detection engine. Further, par. [0130], “One or more runtime environment attributes associated with resource files included in a program package that includes the program may be determined (908” where the program package included in the program is interpreted to have software code); 
	electronically, via the detection engine, scanning the model file and detecting a plurality of descriptor terms associated with the software code (Fanning, par. [0023]-[0024], “scanning of manifest/descriptive files in order to determine declared permissions and/or other aspects of a package that may be relevant to runtime behaviors.” Where determine declared permissions and/or other aspects of a package that may be relevant to runtime behaviors is interpreted as the detecting a plurality of descriptor terms associated with the software code. Where the declared permissions and/or other aspects of a package that may be relevant to runtime behaviors is interpreted as the plurality of descriptor terms associated with the software code);
generating a description list for the model file based on the plurality of descriptor terms (Fanning, fig. 2, par. [0106], an error list is generated and display on an user interface output. Where the error list is interpreted to be based on the declared permissions and/or other aspects of a package that may be relevant to runtime behaviors herein interpreted as the plurality of descriptor terms. The error list generate is interpreted as an error list for the manifest herein interpreted as the model file); 
	executing a conversion engine to review the description list relative to a relational database (Fanning, fig. 2, par. [0106]-[0107], “"… a visualization 206 of messages generated by a parser, based on parsing a JavaScript application.” Where the parser is interpreted as the conversion engine. Where the parser is interpreted to being executing to analyze/review and convert the description of the manifest file that is stored in a relational database prior to display it on the user interface. Further, par. [0034], “One skilled in the art of data processing will appreciate that there are many techniques for storing repository information discussed herein, such as various types of database configurations (e.g., relational databases, hierarchical databases, distributed databases) and non-database configurations.”), 
	the conversion engine electronically generating file terms describing the modeling content within the model file based on input from the relational database (Fanning, figs. 2-5, par. [0107], generate a variant matrix. Where the variant matrix is interpreted to have the file terms describing the modeling content within the model file based on input from the relational database. The application list, resource list and metadata are interpreted as input from the relational database); 
generating a content list for the model file based on the file terms (Fanning, figs. 5-6, par. [0084], “a set of runtime variants of an application, the program analysis engine 106 may generate a file list, including supporting global information which represents the set of analysis targets for an application variant.” Where the file list is being generated based on the application variant which is part of the file terms/variant matrix);
However, it is noted that the prior art of Fanning does not explicitly teach “wherein the scanning the model file does not execute the model file for rendering the modeling content;”
On the other hand, in the same field of endeavor, Matusik teaches wherein the scanning the model file does not execute the model file for rendering the modeling content (Matusik, par. [0009], “some model attributes and rendering software components are loaded with the replaced model, while other model attributes (e.g, annotations, measurements, etc.) and rendering software components (e.g., annotator, measurer, etc) are not loaded.” Where the model attributes are interpreted as the plurality of descriptor terms associated with the software code detected. The rendering software components not loaded are interpreted as the wherein the scanning the model file does not execute the model file for rendering the modeling content);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment into Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to minimizing computer resources, such as memory and processor bandwidth, when executing processor executable code comprising two-dimensional (2D) and/or three-dimensional (3D) rendering software (Matusik par. [0004]). 
However, it is noted that the prior art of Fanning and Matusik do not explicitly teach “associating the content list with the model file.”
On the other hand, in the same field of endeavor, Hickman teaches associating the content list with the model file (Hickman, fig. 5:504, Column 12, Lines 30-32, “the 3D scene file may include an associated specification defining protocols for defining rendering effects for one or more objects.” Where the 3D scene file is interpreted as the model file, and the associated specification defining protocols for defining rendering effects for one or more objects is interpreted as the content list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, and Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to facilitate rendering of one or more objects based on one or more rendering effects (Hickman Column 2, Lines 10-12).
However, it is noted that the prior art of Fanning, Matusik, and Hickman do not explicitly teach “transmitting a visual display of the modeling content to a third-party; receiving a keyword descriptor of the model content from the third-party; and storing the keyword descriptor linked to the model file in a searchable database.”
	On the other hand, in the same field of endeavor, Ngo teaches transmitting a visual display of the modeling content to a third-party (Ngo, par. [0014], [0025], [0073]-[0074], “the video data of the ride is transmitted to a third-party device of an emergency responder where the emergency responder can view the video data through the third-party interface.” Wherein the video data of the ride is interpreted as the visual display of the modeling content); 
	receiving a keyword descriptor of the model content from the third-party (Ngo, par. [0075], “when the first mobile device user sends a request to view the video recording, or live video feed, to a third-party user, the application will send a text message with a link, and when the link is clicked, the link provides the third-party user with a prerecorded video, or a live video stream.” Where the text message with a link is interpreted to be received by the first mobile device user that sent the request. The text message with the link is interpreted as the keyword descriptor of the model content); and 
storing the keyword descriptor linked to the model file in a searchable database (Ngo, fig. 1, par. [0075], “In a preferred embodiment, these recordings are stored on a server. In one embodiment, the videos are recorded any combination of the passenger, driver, and third-party user device.” Wherein the server is interpreted as the searchable database. Further, par. [0023]-[0024], “the first mobile device user emergency information is transmitted to a database on a computer readable medium to be stored for a predetermined amount of time.” Where the database on a memory is inherent to in the server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ngo that teaches a rideshare safety system that utilizes ridesharing passenger and driver mobile devices to record, store, and transmit emergency information, including location data, video from the front and rear cameras, and communications from the rideshare passenger and driver mobile devices to third-party user mobile devices, and stores the emergency information on a central server into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment, and Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to provide a live feed to a video data with location data from a mobile device (Ngo par. [0002]). 

As per claim 3, Fanning teaches retrieving the model file from a model file repository prior to loading the model file into the detection engine (Fanning, figs. 3, 9, par. [0107], [0140], “obtained and an analysis session may be generated based on the session configuration information and the application descriptive information included in the manifest (928).” Where the file is interpreted to be retrieved from a model file repository such as for example the entity repository illustrates in fig. 1:116. The manifest is interpreted as the model file. The model file/manifest is inherent to be retrieved prior to be load/input to the detecting engine);
Additionally, Hickman teaches associating the content list with the model file within the model file repository (Hickman, fig. 5:504, Column 12, Lines 30-32, “the 3D scene file may include an associated specification defining protocols for defining rendering effects for one or more objects.” Where the 3D scene file is interpreted as the model file, and the associated specification defining protocols for defining rendering effects for one or more objects is interpreted as the content list. Where the association is interpreted to be done within the model file in the model file repository).

	As per claim 10, Fanning teaches supplementing the description list with one or more visual terms from a visual inspection of the visual display of the modeling content (Fanning, fig. 2, par. [0106], “a display area 202 includes a display of an "error List" 204 resulting from a requested analysis of a package. Columns indicated as "Description," File," Line," "Col.," and "Project" are displayed to provide a user with a visualization 206 of messages generated by a parser, based on parsing a JavaScript application.” Where the columns indicated as "Description," File," Line," "Col.," and "Project" are interpreted as the supplementing the description list with one or more visual terms from a visual inspection of the visual display of the modeling content).  
 
	As per claim 11, Fanning teaches a system for detecting modeling content within a model file without execution and construction of the model file using a modeling software executable rendering the modeling content, the system comprising (Fanning, fig. 1, par. [0006], “system for program analysis based on program descriptors.” Where the system comprises of steps include a program that is described based on a description in a manifest. Where the manifest is interpreted as the model file. Where the method uses the manifest description to determine/detect files for a program/application. The manifest is not being executed or constructed): 
	a memory having executable instructions stored thereon (Fanning, fig. 1, par. [0004], [0031], “a computer program product tangibly embodied on a computer-readable storage medium may include executable code that may cause at least one data processing apparatus to obtain a deployment package descriptor.”); and 3 DM US 187210224-1.096781.0169Application No.: 17/111,879Docket No.: 096781-0169 
	a processing device, in response to the executable instructions (Fanning, fig. 1, par. [0031], “the system 100 may include one or more processors 104.” Where the processors are interpreted as processing devices), operative to: 
	load the model file into a detection engine, the model file including software code therein (Fanning, figs.1, 10a:1002, par. [0002], [0143]-[0144], “a program that is described based on a description in a manifest may be obtained” where the program is interpreted to being load/input/transmit into the system program analysis engine. The system program analysis engine described in par. [0002] is interpreted as the detection engine. Further, par. [0130], “One or more runtime environment attributes associated with resource files included in a program package that includes the program may be determined (908” where the program package included in the program is interpreted to have software code); 
	electronically, via the detection engine, scan the model file and detecting multiple descriptor terms associated with the software code (Fanning, par. [0023]-[0024], “scanning of manifest/descriptive files in order to determine declared permissions and/or other aspects of a package that may be relevant to runtime behaviors.” Where determine declared permissions and/or other aspects of a package that may be relevant to runtime behaviors is interpreted as the detecting a plurality of descriptor terms associated with the software code. Where the declared permissions and/or other aspects of a package that may be relevant to runtime behaviors is interpreted as the plurality of descriptor terms associated with the software code);
	generate a description list for the model file based on the plurality of descriptor terms (Fanning, fig. 2, par. [0106], an error list is generated and display on a user interface output. Where the error list is interpreted to be based on the declared permissions and/or other aspects of a package that may be relevant to runtime behaviors herein interpreted as the plurality of descriptor terms. The error list generate is interpreted as an error list for the manifest herein interpreted as the model file); 
	review, with a conversion engine to review the description list relative to a relational database (Fanning, fig. 2, par. [0106]-[0107], “"… a visualization 206 of messages generated by a parser, based on parsing a JavaScript application.” Where the parser is interpreted as the conversion engine. Where the parser is interpreted to being executing to analyze/review and convert the description of the manifest file that is stored in a relational database prior to display it on the user interface. Further, par. [0034], “One skilled in the art of data processing will appreciate that there are many techniques for storing repository information discussed herein, such as various types of database configurations (e.g., relational databases, hierarchical databases, distributed databases) and non-database configurations.”), and 
	generate multiple file terms, describing the modeling content within the model file based on input from the relational database (Fanning, figs. 2-5, par. [0107], generate a variant matrix. Where the variant matrix is interpreted to have the file terms describing the modeling content within the model file based on input from the relational database. The application list, resource list and metadata are interpreted as input from the relational database); 
	generate a content list for the model file based on the file terms (Fanning, figs. 5-6, par. [0084], “a set of runtime variants of an application, the program analysis engine 106 may generate a file list, including supporting global information which represents the set of analysis targets for an application variant.” Where the file list is being generated based on the application variant which is part of the file terms/variant matrix);
However, it is noted that the prior art of Fanning does not explicitly teach “wherein the scanning the model file does not execute the model file for rendering the modeling content;”
On the other hand, in the same field of endeavor, Matusik teaches wherein the scanning the model file does not execute the model file for rendering the modeling content (Matusik, par. [0009], “some model attributes and rendering software components are loaded with the replaced model, while other model attributes (e.g, annotations, measurements, etc.) and rendering software components (e.g., annotator, measurer, etc) are not loaded.” Where the model attributes are interpreted as the plurality of descriptor terms associated with the software code detected. The rendering software components not loaded are interpreted as the wherein the scanning the model file does not execute the model file for rendering the modeling content);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment into Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to minimizing computer resources, such as memory and processor bandwidth, when executing processor executable code comprising two-dimensional (2D) and/or three-dimensional (3D) rendering software (Matusik par. [0004]). 
However, it is noted that the prior art of Fanning and Matusik do not explicitly teach “associate the content list with the model file.”
On the other hand, in the same field of endeavor, Hickman teaches associate the content list with the model file (Hickman, fig. 5:504, Column 12, Lines 30-32, “the 3D scene file may include an associated specification defining protocols for defining rendering effects for one or more objects.” Where the 3D scene file is interpreted as the model file, and the associated specification defining protocols for defining rendering effects for one or more objects is interpreted as the content list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, and Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to facilitate rendering of one or more objects based on one or more rendering effects (Hickman Column 2, Lines 10-12). 
However, it is noted that the prior art of Fanning, Matusik, and Hickman do not explicitly teach “transmit a visual display of the modeling content to a third-party; receive a keyword descriptor of the model content from the third-party; and store the keyword descriptor linked to the model file in a searchable database.”
	On the other hand, in the same field of endeavor, Ngo teaches transmit a visual display of the modeling content to a third-party (Ngo, par. [0014], [0025], [0073]-[0074], “the video data of the ride is transmitted to a third-party device of an emergency responder where the emergency responder can view the video data through the third-party interface.” Wherein the video data of the ride is interpreted as the visual display of the modeling content); 
	receive a keyword descriptor of the model content from the third-party (Ngo, par. [0075], “when the first mobile device user sends a request to view the video recording, or live video feed, to a third-party user, the application will send a text message with a link, and when the link is clicked, the link provides the third-party user with a prerecorded video, or a live video stream.” Where the text message with a link is interpreted to be received by the first mobile device user that sent the request. The text message with the link is interpreted as the keyword descriptor of the model content); and 
store the keyword descriptor linked to the model file in a searchable database (Ngo, fig. 1, par. [0075], “In a preferred embodiment, these recordings are stored on a server. In one embodiment, the videos are recorded any combination of the passenger, driver, and third-party user device.” Wherein the server is interpreted as the searchable database. Further, par. [0023]-[0024], “the first mobile device user emergency information is transmitted to a database on a computer readable medium to be stored for a predetermined amount of time.” Where the database on a computer readable medium is inherent to in the server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ngo that teaches a rideshare safety system that utilizes ridesharing passenger and driver mobile devices to record, store, and transmit emergency information, including location data, video from the front and rear cameras, and communications from the rideshare passenger and driver mobile devices to third-party user mobile devices, and stores the emergency information on a central server into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment, and Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to provide a live feed to a video data with location data from a mobile device (Ngo par. [0002]).
 
As per claim 13, Fanning teaches the processing device in response to the executable instructions, further operative to: retrieve the model file from a model file repository prior to loading the model file into the detection engine (Fanning, figs. 3, 9, par. [0107], [0140], “obtained and an analysis session may be generated based on the session configuration information and the application descriptive information included in the manifest (928).” Where the file is interpreted to be retrieved from a model file repository such as for example the entity repository illustrates in fig. 1:116. The manifest is interpreted as the model file. The model file/manifest is inherent to be retrieved prior to be load/input to the detecting engine);
Additionally, Hickman teaches associate the content list with the model file within the model file repository (Hickman, fig. 5:504, Column 12, Lines 30-32, “the 3D scene file may include an associated specification defining protocols for defining rendering effects for one or more objects.” Where the 3D scene file is interpreted as the model file, and the associated specification defining protocols for defining rendering effects for one or more objects is interpreted as the content list. Where the association is interpreted to be done within the model file in the model file repository).

	As per claim 20, Fanning teaches the processing device in response to the executable instructions, is further operative to:5 DM US 187210224-1.096781.0169Application No.: 17/111,879Docket No.: 096781-0169render the model file to create a visual display of the modeling content (Fanning, fig. 2, par. [0106], user interface output of an analysis result. Where the user interface is a visual display of the modeling content. The user interface displays the data of the model file upon a rendering/execution of am analysis results based on enforcement of style and/or coding convention guidelines); and 
supplement the description list with one or more visual terms from a visual inspection of the visual display of the modeling content (Fanning, fig. 2, par. [0106], “a display area 202 includes a display of an "error List" 204 resulting from a requested analysis of a package. Columns indicated as "Description," File," Line," "Col.," and "Project" are displayed to provide a user with a visualization 206 of messages generated by a parser, based on parsing a JavaScript application.” Where the columns indicated as "Description," File," Line," "Col.," and "Project" are interpreted as the supplementing the description list with one or more visual terms from a visual inspection of the visual display of the modeling content).

8.	Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Fanning et al. (US 20140181792 A1) in view of Matusik et al. (US 20200241922 A1) in further view of Hickman et al. (US 8817021 B1) still in further view of Ngo (US 20200184738 A1) still in further view of Knighton et al. (US 20060119618 A1).
	
	As per claim 2, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 1 above. 
	However, it is noted that the combination of the prior arts of Fanning, Matusik, Hickman, and Ngo do not explicitly teach “receiving the model file for inclusion with a model file repository; and loading the model file into the detection engine prior to inclusion with the model file repository.”
	On the other hand, in the same field of endeavor, Knighton teaches receiving the model file for inclusion with a model file repository (Knighton, fig. 6, par. [0042]-[0043], “The controller 600 may also communicate with the image server 240 to obtain scale-adjusted 2D views of models based on view definitions received from model server 210.” Where the obtain scale-adjusted 2D views of models is interpreted as receiving the model file. The obtained scale-adjusted 2D views of models then is include into the image server. The image server is interpreted as the model file repository); and 
	loading the model file into the detection engine prior to inclusion with the model file repository (Knighton, fig. 6, par. [0042], “Upon receipt of a request, image server 240 obtains model viewing permissions from model server 210. If a user lacks the proper credentials to view a model, image server 240 may indicate this to controller 600 which may, in turn, request credentials from the user. Otherwise, image server 240 checks to see if the view image resides in the image cache 250. If so, the image is immediately returned to the controller 600. Otherwise, the image server 240 sends a request to the image generator 245 to generate the view.” Wherein the image server obtains model viewing permissions from model server is interpreted as to loading the model file into the detection engine prior to inclusion with the model file repository once the permission is being detected/checked prior to include the file in the view).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Knighton that teaches rendering three dimensional models in a networked environment into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment, Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes, and Ngo that teaches a rideshare safety system that utilizes ridesharing passenger and driver mobile devices to record, store, and transmit emergency information, including location data, video from the front and rear cameras, and communications from the rideshare passenger and driver mobile devices to third-party user mobile devices, and stores the emergency information on a central server. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to improve overall system performance by caching recently accessed models and model analysis results (Knighton par. [0031]). 

As per claim 7, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 1 above.
	Additionally, Knighton teaches wherein the associating the content list with the model file further comprises: 
	receiving a search request having at least one search term to a model file repository (Knighton, fig. 2, par. [0047], a search is created and transmitted to a model server. Where the search has having at least one search term. The server is interpreted as the model file repository); and 
	retrieving the model file in response to the search request if the content list includes one more terms related to the at least one search term (Knighton, fig. 2, par. [0047], “The model server 210 first checks to see if there is a prior search matching the current search stored in its search cache. If so, the model server 210 simply returns the cached result to 3D viewer via web server 205. Otherwise, the model server 210 forwards the query to the analysis server 215.” If the search matching the model server simply returns the search result to 3D viewer via web server is interpreted as the retrieving the model file in response to the search request if the content list includes one more term related to the at least one search term).  

	As per claim 12, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 11 above. 
	However, it is noted that the combination of the prior arts of Fanning, Matusik, Hickman, and Ngo do not explicitly teach “the processing device in response to the executable instructions, further operative to: receive the model file for inclusion with a model file repository; and load the model file into the detection engine prior to inclusion with the model file repository.”
	On the other hand, in the same field of endeavor, Knighton teaches the processing device in response to the executable instructions, further operative to: receive the model file for inclusion with a model file repository (Knighton, fig. 6, par. [0042]-[0043], “The controller 600 may also communicate with the image server 240 to obtain scale-adjusted 2D views of models based on view definitions received from model server 210.” Where the obtain scale-adjusted 2D views of models is interpreted as receiving the model file. The obtained scale-adjusted 2D views of models then is include into the image server. The image server is interpreted as the model file repository); and 
	load the model file into the detection engine prior to inclusion with the model file repository (Knighton, fig. 6, par. [0042], “Upon receipt of a request, image server 240 obtains model viewing permissions from model server 210. If a user lacks the proper credentials to view a model, image server 240 may indicate this to controller 600 which may, in turn, request credentials from the user. Otherwise, image server 240 checks to see if the view image resides in the image cache 250. If so, the image is immediately returned to the controller 600. Otherwise, the image server 240 sends a request to the image generator 245 to generate the view.” Wherein the image server obtains model viewing permissions from model server is interpreted as to loading the model file into the detection engine prior to inclusion with the model file repository once the permission is being detected/checked prior to include the file in the view).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Knighton that teaches rendering three dimensional models in a networked environment into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment, Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes, and Ngo that teaches a rideshare safety system that utilizes ridesharing passenger and driver mobile devices to record, store, and transmit emergency information, including location data, video from the front and rear cameras, and communications from the rideshare passenger and driver mobile devices to third-party user mobile devices, and stores the emergency information on a central server. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to improve overall system performance by caching recently accessed models and model analysis results (Knighton par. [0031]). 

As per claim 17, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 11 above.
	Additionally, Knighton teaches the processing device in response to the executable instructions, in associating the content list with the model file is further operative to: receive a search request having at least one search term to a model file repository (Knighton, fig. 2, par. [0047], a search is created and transmitted to a model server. Where the search has having at least one search term. The server is interpreted as the model file repository); and 
retrieve the model file in response to the search request if the content list includes one more terms related to the at least one search term (Knighton, fig. 2, par. [0047], “The model server 210 first checks to see if there is a prior search matching the current search stored in its search cache. If so, the model server 210 simply returns the cached result to 3D viewer via web server 205. Otherwise, the model server 210 forwards the query to the analysis server 215.” If the search matching the model server simply returns the search result to 3D viewer via web server is interpreted as the retrieving the model file in response to the search request if the content list includes one more terms related to the at least one search term).

9.	Claims 4-6, 8, 14-16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Fanning et al. (US 20140181792 A1) in view of Matusik et al. (US 20200241922 A1) in further view of Hickman et al. (US 8817021 B1) still in further view of Ngo (US 20200184738 A1) still in further view of Holzer et al. (US 20210217158 A1).

	As per claim 4, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 1 above. 
	However, it is noted that the combination of the prior arts of Fanning, Matusik, Hickman, and Ngo do not explicitly teach “further comprising: presenting the content list to a content creator; receiving a creator feedback regarding the content list; and updating the content list based on the creator feedback.”
	On the other hand, in the same field of endeavor, Holzer teaches further comprising:	presenting the content list to a content creator (Holzer, par. [0076], [0077], “a user may be presented with instructions to capture a designated number of images or an image of a designated portion of the object.” Where the user is interpreted as the content creator, and the presented instructions to capture a designated number of images or an image of a designated portion of the object are interpreted as the presenting the content list); 
	receiving a creator feedback regarding the content list (Holzer, fig. 3, par. [0076], [0077], “At 316, image collection feedback is provided. According to various embodiments, the image collection feedback may include any suitable instructions or information for assisting a user in collecting additional images.” Where collection feedback provided is interpreted as the receiving creator feedback regarding the content list); and 
	updating the content list based on the creator feedback (Holzer, fig. 3, par. [0078], “When it is determined to not capture an additional image of the object, then at 318 the captured image or images are stored.” Where the captured image or images are stored is interpreted as the updating the content list based on the creator feedback). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Holzer that teaches automatic detection of damage based on multi-view data into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment, Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes, and Ngo that teaches a rideshare safety system that utilizes ridesharing passenger and driver mobile devices to record, store, and transmit emergency information, including location data, video from the front and rear cameras, and communications from the rideshare passenger and driver mobile devices to third-party user mobile devices, and stores the emergency information on a central server. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to give the ability to associate special feature descriptors with MVIDMRs that allow the MVIDMRs to be indexed with a high degree of efficiency and accuracy (Holzer par. [0258]). 

As per claim 5, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 4 above.
	Additionally, Holzer teaches further comprising: updating the relational database based on the creator feedback (Holzer, figs. 3-5, par. [0078], “the captured images may be stored on a storage device and used to perform damage detection, as discussed with respect to the methods 400 and 500 in FIGS. 4 and 5.” Where to store on a storage device is interpreted as to updating the relational database based on the creator feedback).

As per claim 6, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 1 above.
	Additionally, Holzer teaches further comprising: executing a machine learning software application to review the content list relative to the relational database (Holzer, figs. 4-5, par. [0101], “a machine learning algorithm such as deep net may be used to map the image pixels to coordinates in the top-down view.” Where the machine learning algorithm is interpreted as the machine learning software application. The machine learning algorithm is used to view image pixels which herein is interpreted as the review the content list relative to the relational database when is executed); and 
	updating the relational database based on a result of the machine learning software application (Holzer, figs. 4-5, par. [0106], “At 518, a representation of the detected damage is stored on a storage medium or transmitted via a network.” Wherein the representation of the detected damage is stored on a storage medium is interpreted as the updating the relational database based on a result of the machine learning software application).

As per claim 8, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 1 above.
	Additionally, Holzer teaches wherein the associating the content list with the model file further comprises: generating tracking data for access and retrieval of the model file from a model file repository (Holzer, par. [0288], “a number of tracking points identified in the pixel data. Then, as the camera moves, using the sensor data and a new position of the tracking points, a change in the orientation of the 3-D reference frame can be determined from frame to frame.” Where the number of tracking points identified in the pixel data is interpreted as the tracking data for access and retrieval of the model file from a model file repository. The pixel data can be interpreted herein as the model file repository).

	As per claim 14, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 11 above. 
	However, it is noted that the combination of the prior arts of Fanning, Matusik, Hickman, and Ngo do not explicitly teach “the processing device in response to the executable instructions, further operative to: present the content list to a content creator; receive a creator feedback regarding the content list; and update the content list based on the creator feedback.”
	On the other hand, in the same field of endeavor, Holzer teaches the processing device in response to the executable instructions, further operative to: present the content list to a content creator (Holzer, par. [0076], [0077], “a user may be presented with instructions to capture a designated number of images or an image of a designated portion of the object.” Where the user is interpreted as the content creator, and the presented instructions to capture a designated number of images or an image of a designated portion of the object are interpreted as the presenting the content list); 4 DM US 187210224-1.096781.0169Application No.: 17/111,879Docket No.: 096781-0169 
	receive a creator feedback regarding the content list (Holzer, fig. 3, par. [0076], [0077], “At 316, image collection feedback is provided. According to various embodiments, the image collection feedback may include any suitable instructions or information for assisting a user in collecting additional images.” Where collection feedback provided is interpreted as the receiving creator feedback regarding the content list); and 
	update the content list based on the creator feedback (Holzer, fig. 3, par. [0078], “When it is determined to not capture an additional image of the object, then at 318 the captured image or images are stored.” Where the captured image or images are stored is interpreted as the updating the content list based on the creator feedback).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Holzer that teaches automatic detection of damage based on multi-view data into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment, and Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes, and Ngo that teaches a rideshare safety system that utilizes ridesharing passenger and driver mobile devices to record, store, and transmit emergency information, including location data, video from the front and rear cameras, and communications from the rideshare passenger and driver mobile devices to third-party user mobile devices, and stores the emergency information on a central server. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to give the ability to associate special feature descriptors with MVIDMRs that allow the MVIDMRs to be indexed with a high degree of efficiency and accuracy (Holzer par. [0258]). 

As per claim 15, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 14 above.
Additionally, Holzer teaches the processing device in response to the executable instructions, further operative to: update the relational database based on the creator feedback (Holzer, figs. 3-5, par. [0078], “the captured images may be stored on a storage device and used to perform damage detection, as discussed with respect to the methods 400 and 500 in FIGS. 4 and 5.” Where to store on a storage device is interpreted as to updating the relational database based on the creator feedback).  

As per claim 16, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 11 above.
	Additionally, Holzer teaches the processing device in response to the executable instructions, further operative to: execute a machine learning software application to review the content list relative to the relational database (Holzer, figs. 4-5, par. [0101], “a machine learning algorithm such as deep net may be used to map the image pixels to coordinates in the top-down view.” Where the machine learning algorithm is interpreted as the machine learning software application. The machine learning algorithm is used to view image pixels which herein is interpreted as the review the content list relative to the relational database when is executed); and 
update the relational database based on a result of the machine learning software application (Holzer, figs. 4-5, par. [0106], “At 518, a representation of the detected damage is stored on a storage medium or transmitted via a network.” Wherein the representation of the detected damage is stored on a storage medium is interpreted as the updating the relational database based on a result of the machine learning software application).

As per claim 18, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 11 above.
Additionally, Holzer teaches the processing device in response to the executable instructions, in associating the content list with the model file, is further operative to: generate tracking data for access and retrieval of the model file from a model file repository (Holzer, par. [0288], “a number of tracking points identified in the pixel data. Then, as the camera moves, using the sensor data and a new position of the tracking points, a change in the orientation of the 3-D reference frame can be determined from frame to frame.” Where the number of tracking points identified in the pixel data is interpreted as the tracking data for access and retrieval of the model file from a model file repository. The pixel data can be interpreted herein as the model file repository).

10.	Claims 9, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Fanning et al. (US 20140181792 A1) in view of Matusik et al. (US 20200241922 A1) in further view of Hickman et al. (US 8817021 B1) still in further view of Ngo (US 20200184738 A1) still in further view of Raghavan et al. (US 20090083208 A1).

As per claim 9, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 1 above. 
	However, it is noted that the combination of the prior arts of Fanning, Matusik, Hickman, and Ngo do not explicitly teach “wherein the plurality of descriptor terms are hierarchical terms having hierarchical relationships defined therewith”
	On the other hand, in the same field of endeavor, Raghavan teaches wherein the plurality of descriptor terms are hierarchical terms having hierarchical relationships defined therewith (Raghavan, par. [0034], “wherein the system for extracting relationships 10 comprises the UMLS, the system for extracting relationships 10 may further comprise MeSH, which provides a controlled vocabulary thesaurus configured for arranging descriptors (terms and/or phrases, for example) in a hierarchical structure.” Wherein the arranging descriptors (terms and/or phrases, for example) in a hierarchical structure is interpreted as the wherein the plurality of descriptor terms are hierarchical terms having hierarchical relationships defined therewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raghavan that teaches accessing a system for extracting relationships and determining a relationship rule defining a relationship among a plurality of phrases and a plurality of concepts stored in the system for extracting relationships into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment, Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes, and Ngo that teaches a rideshare safety system that utilizes ridesharing passenger and driver mobile devices to record, store, and transmit emergency information, including location data, video from the front and rear cameras, and communications from the rideshare passenger and driver mobile devices to third-party user mobile devices, and stores the emergency information on a central server. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to automatically generating different types of hypotheses from data repositories (Raghavan par. [0005]). 

As per claim 19, Fanning, Matusik, Hickman, and Ngo teach all the limitations as discussed in claim 11 above. 
	However, it is noted that the combination of the prior arts of Fanning, Matusik, Hickman, and Ngo do not explicitly teach “wherein the plurality of descriptor terms are hierarchical terms having hierarchical relationships defined therewith”
	On the other hand, in the same field of endeavor, Raghavan teaches wherein the plurality of descriptor terms are hierarchical terms having hierarchical relationships defined therewith (Raghavan, par. [0034], “wherein the system for extracting relationships 10 comprises the UMLS, the system for extracting relationships 10 may further comprise MeSH, which provides a controlled vocabulary thesaurus configured for arranging descriptors (terms and/or phrases, for example) in a hierarchical structure.” Wherein the arranging descriptors (terms and/or phrases, for example) in a hierarchical structure is interpreted as the wherein the plurality of descriptor terms are hierarchical terms having hierarchical relationships defined therewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raghavan that teaches accessing a system for extracting relationships and determining a relationship rule defining a relationship among a plurality of phrases and a plurality of concepts stored in the system for extracting relationships into the combination of Fanning that teaches a system include a program analysis engine that includes a program acquisition component configured to obtain a program that is described based on a description in a manifest, Matusik that teaches systems and methods for improving 2D and/or 3D model execution in a runtime environment, Hickman that teaches methods and systems for writing, interpreting, and translating three-dimensional (3D) scenes, and Ngo that teaches a rideshare safety system that utilizes ridesharing passenger and driver mobile devices to record, store, and transmit emergency information, including location data, video from the front and rear cameras, and communications from the rideshare passenger and driver mobile devices to third-party user mobile devices, and stores the emergency information on a central server. Additionally, this customized set of analysis types for obtained desired analysis results.
The motivation for doing so would be to automatically generating different types of hypotheses from data repositories (Raghavan par. [0005]).

Prior Art of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Barvo (US 20220116679 A1), teaches a video co-watching system that can efficiently, flexibly, and securely provide access to, and synchronize, co-watching digital video content across multiple participant devices while providing live digital video chat streams between the participant devices.
	Zhou (US 20190141100 A1), teaches a system for video storage and method for video data transmission based on the same.
	Davidson (US 20150046953 A1), teaches providing synchronized content.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157